department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice assistant chief_counsel employee_benefits and exempt_organizations this field_service_advice responds to your memorandum dated april field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company cc ebeo br4 tl-n-585-99 number release date uilc memorandum for from subject date date plan a plan b plan c issue whether under the rules of i r c ' company may deduct the compensation income resulting from its employees exercise of nonstatutory_options on its returns filed for its taxable years during which the options were exercised company s normal method_of_accounting conclusion company may deduct the compensation income on its returns filed for its taxable years during which the options were exercised only to the extent that the stock transferred upon exercise was substantially_vested when transferred to the extent that the stock was not substantially_vested when transferred the general_rule of sec_83 governed the timing of the deductions facts company is an accrual_method taxpayer whose taxable years in question ended on date and date under plan a plan b and plan c company granted nonstatutory_options for its common_stock to its employees none of the options had a readily_ascertainable_fair_market_value when granted some of the options were exercised during company s taxable_year ending on date and company deducted the excess of the fair_market_value of the optioned stock on the date of exercise over the amount that the employee paid for the stock as a compensation expense on its return filed for that year options were also exercised during company s taxable_year ending on date and company identically computed and deducted the compensation expenses attributable to those options on its return filed for that year company included the corresponding amounts of compensation income on timely-issued forms w-2 examination proposes to disallow company s deductions on the basis that the stock transferred to company s employees upon exercise of their options was not substantially_vested when transferred if exam is correct the result would be that the deductions would be allowed only under the general timing rule_of sec_83 and treas reg ' a in contrast company argues that the stock was substantially_vested upon transfer with the result that the deductions were allowable in accordance with its normal method_of_accounting under the special timing rule_of sec_1_83-6 of the regulations your office proposes to advise exam that company s analysis is correct law and analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are transferable or not subject_to a substantial_risk_of_forfeiture asubstantially vested over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day for purposes of sec_83 a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 of the regulations see sec_1_83-3 property is substantially_vested when it is either not subject_to a substantial_risk_of_forfeiture or is transferrable see sec_1_83-3 whether a risk of forfeiture is substantial depends on the facts a substantial_risk_of_forfeiture exists when retention of the rights in property that are transferred is conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to the purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied property is not subject_to a substantial_risk_of_forfeiture to the extent that the employer is required to pay the fair_market_value of a portion of the property to the employee upon return of the property the risk that the value of property will decline during a certain period of time does not constitute a substantial_risk_of_forfeiture a nonlapse_restriction standing by itself is not a substantial_risk_of_forfeiture see sec_1_83-3 of the regulations under sec_83 of the code if the sale of property at a profit could subject a person to suit under section b of the securities exchange act of the person's rights in the property are treated as subject_to a substantial_risk_of_forfeiture and as not transferable for purposes of sec_83 the rights of a person in property are transferable if such person can transfer any interest in the property to any person other than the transferor of the property but only if the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture accordingly property is transferable if the person performing the services or receiving the property can sell assign or pledge as collateral for a loan or as security for the performance of an obligation or for any other purpose his interest in the property to any person other than the transferor of the property and if the transferee is not required to give up the property or its value in the event that the substantial_risk_of_forfeiture materializes see sec_1_83-3 of the regulations sec_83 of the code and sec_1_83-2 of the regulations provide that if property is transferred in_connection_with_the_performance_of_services the service provider may elect to include in gross_income the excess if any of the fair_market_value of the property at the time of transfer determined without regard to any lapse_restriction as defined in sec_1_83-3 over the amount if any paid for the property as compensation_for services if this election is made the substantial-vesting rules of sec_83 and the regulations thereunder do not apply to the property and with an exception not applicable here any subsequent appreciation in the value of the property is not taxable as compensation to the service provider thus the value of property with respect to which a sec_83 election is made is includible in gross_income as of the date that the property is transferred even though the property is substantially nonvested when transferred and no compensation is includible in gross_income when the property becomes substantially_vested sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1_83-7 under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 equal to the amount included in the service provider's gross_income under sec_83 generally the deduction is allowed for the service recipient's taxable_year in which or with which ends the service provider's taxable_year in which the amount is included in gross_income however sec_1_83-6 of the regulations provides an exception to the general timing rule for the deduction if the property is substantially_vested upon transfer the deduction is allowed under the service recipient's normal method_of_accounting with regard to the nonstatutory_options granted under plan a we note that the prospectus explaining plan a effectively advises optionees who are subject_to section b of the securities exchange act of that their stock is substantially nonvested when transferred see page of the prospectus and the discussion of sec_83 above accordingly the compensation income attributable to the exercise of their options was deductible under the general timing rule_of sec_83 not the special rule_of sec_1_83-6 in this regard even if such optionees filed sec_83 elections with respect to their stock such stock was nevertheless substantially nonvested when transferred for purposes of sec_83 thus sec_1_83-6 was unavailable for their stock in contrast with regard to optionees not subject_to section b we can find nothing in the materials submitted for our consideration to support the conclusion that the stock transferred to them upon exercise of options granted to them under plan a was substantially nonvested when transferred accordingly sec_1_83-6 was available for their stock with regard to the nonstatutory_options granted under plan b we note that the company memorandum dated date advises optionees in item that upon transfer to the optionee s account the optioned shares will be aunrestricted and that there is nothing in plan b that supports the conclusion that the shares were substantially nonvested when transferred rather as best we can tell stock transferred upon the exercise of options granted under plan b was substantially_vested when transferred and the compensation income attributable thereto was deductible under sec_1_83-6 with regard to the nonstatutory_options granted under plan c we note that although section dollar_figure of the plan defines arestricted stock stock transferred pursuant to the tandem aoption sec_1 that comprises a aunit sec_1 with the restricted_stock is not referenced in either section dollar_figure or in article iv arestricted stock additionally no other facts have been presented to us that would support the conclusion that stock transferred upon the exercise of plan c options was substantially nonvested when transferred accordingly as best we can tell sec_1_83-6 was available for stock transferred upon the exercise of plan c options case development hazards and other considerations ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- --- if you have any questions about this memorandum please call mary oppenheimer assistant chief_counsel by robert b misner robert b misner assistant chief branch office of the assistant chief_counsel employee_benefits and exempt_organizations
